Citation Nr: 0703393	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, in which the RO determined that, because 
new and material evidence had not been submitted, the 
veteran's previously denied service connection claim for 
bilateral hearing loss would not be reopened, and on appeal 
of a February 2006 rating decision issued by the RO which 
denied the veteran's service connection claim for post-
traumatic stress disorder (PTSD) due to military sexual 
trauma.  The veteran perfected timely appeals on both claims 
and requested a Travel Board hearing.  A Travel Board hearing 
was held before the undersigned in August 2006.

The Board is not bound by the RO's determination on the 
veteran's request to reopen a previously denied service 
connection claim for bilateral hearing loss.  Accordingly, 
the Board must conduct de novo review on whether new and 
material evidence has been submitted to reopen this claim 
before considering this claim on the merits.

The issue of service connection for PTSD due to military 
sexual trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO denied service 
connection for bilateral hearing loss; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the December 1982 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for bilateral hearing loss, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.

3.  Bilateral hearing loss was not present in service and is 
not shown to be related to service.


CONCLUSIONS OF LAW

1.  The December 1982 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the December 1982 rating 
decision denying service connection for bilateral hearing 
loss is new and material, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  Regulations implementing the 
VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  This includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  38 U.S.C.A. §§ 
5102, 5103.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim. 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
("Veterans Court") issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Veterans Court held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Veterans Court has held that the VCAA requires additional 
notice when a claimant seeks to reopen a previously denied 
claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Veterans Court held that VA must examine the basis for a 
denial of a previously disallowed claim and provide the 
veteran with notice of the evidence of service connection 
found lacking in the previous denial.  Here, the RO informed 
the veteran in February 2003 that new and material evidence 
was required to reopen his claim.  The RO advised the veteran 
that, to be considered new, the evidence must be submitted to 
VA for the first time and, to be considered material, the 
evidence must relate to the specific issue being appealed.  
Statements of the case issued in February, July, and December 
2003 also advised the veteran of the basis for the denial of 
his claim, namely the lack of objective evidence of treatment 
for bilateral hearing loss during service or within one year 
of separation from service and the lack of evidence relating 
his post-service complaints of bilateral hearing loss to 
active service.

While the RO failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of this claim in August 2002, such failure is harmless 
because the preponderance of the evidence is against the 
veteran's service connection claim for bilateral hearing 
loss, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In any event, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  The veteran was 
provided with a comprehensive VA examination in January 2005 
and, in a January 2006 addendum to this examination report, 
the VA audiologist ruled out any etiological relationship 
between the veteran's bilateral hearing loss and active 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
regard to hearing loss.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  However, 
the amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  
Because the veteran filed his request to reopen the 
previously denied service connection claim for bilateral 
hearing loss on August 15, 2001, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to this case.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A review of the claims file shows that the RO denied the 
veteran's service connection claim for bilateral hearing loss 
in a December 1982 rating decision.  The veteran was notified 
of this decision in January 1983 and was provided a copy of 
his procedural and appellate rights.  However, he did not 
file a timely notice of disagreement as required by 38 C.F.R. 
§ 20.201.  Under the circumstances, the Board finds that the 
December 1982 rating decision became final.  38 U.S.C.A. 
§ 4005 (1982) (recodified at 38 U.S.C.A. § 7105(c) (West 
2002)).

The pertinent evidence added to the record since the December 
1982 rating decision consists of VA medical records, private 
treatment records, a January 2005 VA examination report, and 
a January 2006 addendum to the January 2005 VA audiology 
examination report.  Certain of these records show continuing 
treatment for bilateral hearing loss.  Significantly, the 
January 2006 addendum to the January 2005 VA audiology 
examination report provides an opinion that it is not likely 
that the veteran's bilateral hearing loss was incurred in 
service.  This evidence is new, as it was not of record at 
the time of the prior final rating decision in December 1982, 
and it is material as it provides an opinion concerning the 
claimed relationship between bilateral hearing loss and the 
veteran's active service.

The Board finds that this evidence bears directly and 
substantially upon the veteran's service connection claim for 
bilateral hearing loss; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of entitlement to service connection for bilateral 
hearing loss is reopened and must be reviewed on a de novo 
basis by the Board.  38 U.S.C.A. § 5108 (West 2002).

Service Connection for Bilateral Hearing Loss

The veteran's service medical records do not contain any 
complaints or findings of bilateral hearing loss, including 
on separation examination in May 1966.  The initial post-
service evidence of bilateral hearing loss occurred in 
September 1982, or more than 15 years after separation from 
service, when deafness was noted on VA ear, nose, and throat 
examination.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the veteran has been treated for 
bilateral hearing loss since his separation from service.  
However, none of the veteran's post-service examiners have 
related his bilateral hearing loss to active service.  
Critically, the VA audiologist who examined the veteran in 
January 2005 concluded in January 2006 after reviewing the 
veteran's entire claims file, including his service medical 
records, that the veteran's hearing was normal at separation 
from service and it was not likely that the veteran's 
currently diagnosed bilateral hearing loss had been incurred 
during service.  The VA audiologist also concluded in January 
2006 that there was no objective evidence in the veteran's 
more recent medical records that would contradict the prior 
denial of service connection for bilateral hearing loss.  She 
determined instead that, based on the veteran's significant 
post-service noise exposure, it was likely that this 
contributed to his bilateral hearing loss.

The Board also acknowledges that the veteran testified that 
G.L.L., M.D., had submitted a statement in July 1982 in which 
this examiner related the veteran's bilateral hearing loss to 
active service.  The Board notes that this evidence was 
before the RO when it denied the veteran's original service 
connection claim for bilateral hearing loss in December 1982.  
Because G.L.L., M.D., stated in July 1982 that the veteran's 
bilateral hearing loss was documented "on his discharge from 
the service, seemingly associated with high energy noise 
levels in which [the veteran] was exposed during his time in 
the Military," and because a review of the veteran's service 
medical records shows no complaints of in-service noise 
exposure and that his hearing was completely normal at his 
discharge physical examination in May 1966, the Board finds 
this nexus to be inherently incredible and of no probative 
value.  

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Both 
the Federal Circuit and the Veterans Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Veterans Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.

The private examiner who related the veteran's bilateral 
hearing loss to active service in July 1982 is simply 
incorrect when he asserted that hearing loss was documented 
either during the veteran's active service or at separation.  
None of the veteran's service medical records show any 
complaints or findings of bilateral hearing loss at any time 
during active service.  Nor are there any complaints or 
findings of bilateral hearing loss at separation.  

The Veterans Court has held that the value of a physician's 
statement depends, in part, on the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
rationale for the private examiner's July 1982 opinion 
relating bilateral hearing loss to active service was based 
on the veteran's uncorroborated assertions regarding in-
service noise exposure and on an inaccurate review of service 
medical records that allegedly documented bilateral hearing 
loss at separation when, in fact, no such records exist.  In 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Veterans 
Court held in part that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the veteran's statements.  The Board also may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis of the opinion, so long as 
that is not the sole reason for rejecting the opinion.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

In the absence of service medical records documenting in-
service treatment for complaints or findings of noise 
exposure or bilateral hearing loss or demonstrating bilateral 
hearing loss at separation, and because the record 
contradicts the veteran's assertions that were the basis for 
the July 1982 private examiner's opinion relating bilateral 
hearing loss to service, the Board rejects the veteran's 
reported medical history of in-service noise exposure.  The 
Board also rejects the post-service medical opinion in July 
1982 that related bilateral hearing loss to active service 
based on the veteran's inaccurately reported medical history 
and on an alleged review of service medical records that do 
not, in fact, exist, because such opinion has little 
probative value.

By contrast, the VA audiologist who provided a comprehensive 
audiology examination in January 2005 and later reviewed the 
veteran's entire claims file in January 2006 specifically 
noted that the veteran's hearing was normal at separation.  
She opined that it was not likely that the veteran's hearing 
loss was incurred during active service and, instead, the 
veteran's significant post-service noise exposure likely 
contributed to his bilateral hearing loss.  The Board finds 
the VA audiologist's January 2006 opinion to be highly 
probative, since it was based on a comprehensive review of 
the claims file and not on the veteran's asserted (and 
inaccurate) medical history of in-service noise exposure.  
The VA audiologist's January 2006 opinion also is highly 
probative because it more accurately describes the veteran's 
hearing at separation and does not find objective medical 
evidence in the record where it does not exist.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record as a whole); Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  

To the extent that the veteran himself contends that his 
current bilateral hearing loss is due to service, the Board 
notes that it is well established that lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's testimony in August 2006 and his written statements 
concerning an asserted relationship between bilateral hearing 
loss and active service are not competent medical evidence.

As the evidence does not show bilateral hearing loss during 
active service or for many years thereafter and also does not 
contain a medical nexus opinion in favor of this claim, the 
Board finds that the preponderance of the evidence is against 
the veteran's service connection claim for bilateral hearing 
loss.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
no approximate balance of positive and negative evidence that 
otherwise warrants a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss and, to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

With respect to the veteran's service connection claim for 
PTSD, the Board observes that he testified about two claimed 
in-service personal assaults at his Travel Board hearing in 
August 2006.  However, the Veterans Court has held that lay 
testimony alone will not be enough to establish the 
occurrence of the alleged in-service stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, although the record 
in this case contains medical opinions diagnosing PTSD due to 
military sexual trauma, the Veterans Court also has held that 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 10 Vet. App. at 
142 (1997).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

The Board also observes the veteran testified in August 2006 
that he had written a stressor letter describing his claimed 
in-service personal assault.  However, to date, this letter 
has not been submitted to VA.  And, although the veteran's 
post-service VA treatment records contain a diagnosis of PTSD 
due to military sexual trauma, it is unclear whether this 
diagnosis is based on a credible in-service stressor.  
Accordingly, on remand, the RO should request specific 
details of the in-service stressor(s) from the veteran: 
date(s), place(s), unit of assignment at the time of the 
event(s), description of the event(s), medal(s) or 
citation(s) received as a result of the event(s), and, if 
appropriate, name(s) and other identifying information 
concerning any other individuals involved in the event(s).  
At a minimum, the veteran must indicate the location and 
approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  Inform the veteran 
that this information is necessary to obtain supportive 
evidence of the stressful event(s) and that failure to 
respond or an incomplete response may result in denial of the 
claim.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 17 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to the U.S.Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR)) at Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 22315-3802 for stressor 
verification.  If, and only if, one or more of the veteran's 
claimed in-service stressors are verified by JSRRC, then the 
RO should schedule the veteran for VA psychiatric examination 
to determine if his PTSD is linked to the verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he provide additional information 
needed by the JSRRC to verify his claimed 
in-service stressors.  The veteran is to 
be informed that this information is 
important to obtain supportive evidence of 
his stressful events and that failure to 
provide as complete a response as possible 
may result in a denial of his claim for 
service connection for PTSD.  If the 
veteran provides additional information, 
then the RO should forward this 
information and copies of pertinent 
service personnel records to the JSRRC for 
stressor verification.  All responses to 
the stressor verification request, to 
include negative responses, should be 
included in the claims file.

2.  If, and only if, JSRRC confirms the 
veteran's claimed in-service stressor, 
then schedule the veteran for a VA 
psychiatric examination.  The claims file, 
to include a copy of this REMAND and any 
additional evidence provided by JSRRC, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed.  Any indicated studies 
should be performed.  The psychiatrist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's PTSD is causally linked to a 
verified in-service stressor.  If there is 
no such relationship, the examiner should 
specifically indicate so in the report.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  The psychiatrist also is 
requested to provide a rationale for any 
opinion expressed and is advised that, if 
a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

3.  After completion of any other 
indicated development, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran and his service representative 
must be provided a Supplemental Statement 
of the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


